
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1367
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2010
			Ms. Clarke (for
			 herself, Mr. Rangel,
			 Ms. Kilpatrick of Michigan,
			 Mr. Meek of Florida,
			 Ms. Loretta Sanchez of California,
			 Mr. Payne,
			 Mr. McMahon,
			 Mr. Conyers,
			 Mr. Filner,
			 Ms. Wasserman Schultz,
			 Ms. Jackson Lee of Texas,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Lee of California, and
			 Mr. Johnson of Georgia) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the significance of the Haitian
		  flag to the people of Haiti and supporting the goals and ideals of Haitian Flag
		  Day.
	
	
		Whereas Haitian Flag Day is celebrated annually on May 18,
			 marking the date of creation of the first Haitian flag sewn by Catherine Flon,
			 on May 18, 1803, in Arcahaie, Haiti;
		Whereas the Haitian flag is a symbol of pride, unity,
			 individual liberty, and is tightly linked to the country’s history of struggle
			 and freedom;
		Whereas the Haitian flag is also a commemoration of the
			 heroes of Haiti’s history, Toussaint L'Ouverture, Jean-Jacques Dessalines,
			 Alexandre Petion, and Capois La Mort;
		Whereas Haitian Flag Day is a major Haitian national
			 holiday celebrated with great fanfare on the grounds of the national palace and
			 all cities in the country;
		Whereas Haitian Flag Day is also celebrated in other
			 countries with large Haitian populations, such as the United States;
		Whereas the Haitian Revolution was the only successful
			 slave revolt in world history, resulting in Haiti becoming the first Black
			 sovereign nation;
		Whereas Haiti also became the second free republic in the
			 Western Hemisphere, after the United States;
		Whereas, on August 21, 1791, the Haitian Revolution began
			 its struggle against the French occupation;
		Whereas from 1791 to 1793, the revolt became more
			 widespread and gave rise to a number of large groups still fighting
			 independently;
		Whereas the slave movement found some synergy and came to
			 follow the leadership of Toussaint L’Ouverture;
		Whereas Toussaint L’Ouverture led the entire war under the
			 French blue, white, and red flag;
		Whereas after the capture of L’Ouverture, Jean-Jacques
			 Dessalines, his successor, modified the flag by stripping the white band from
			 the flag, which led to the red and blue design and inserting the coat of arms
			 in the center which carry the words, L'Union fait la force
			 meaning through Unity, there is Strength;
		Whereas the red symbolizes the blood and the sacrifices
			 made by the heroes of the Haitian Revolution, and the blue is emblematic of
			 hope and unity;
		Whereas the Haitian Revolution was one of the most
			 influential uprisings in the Western Hemisphere, sparking slave revolts
			 throughout the Caribbean which forced the eventual end of slavery in the
			 British and French Caribbean;
		Whereas the Haitian Revolution also inspired the three
			 major slave revolts in the United States, Gabrielle Prosser in 1800, Denmark
			 Vesey in 1822, and Nat Turner in 1830;
		Whereas the Trinidadian born historian, C.L.R. James,
			 stated that the Haitian Revolution was the first in the chain of Pan-African
			 revolts that led to independence throughout Africa;
		Whereas the defeat of the French Army by the Haitian
			 people ruined Napoleon Bonaparte's plan to expand the French Empire in the
			 west, by forcing France to sell the Louisiana Territory to the United States at
			 4 cents per acre;
		Whereas the Louisiana Purchase doubled the size of the
			 United States by 828,000 square miles from Mississippi to the Rocky Mountains
			 and from the Gulf of Mexico to Canada;
		Whereas this was considered the biggest land deal in the
			 history of the United States;
		Whereas the Haitian Army, led by Dessalines, devastated
			 Rochembeau and the French Army at the Battle of Vertières on November 18,
			 1803;
		Whereas, on January 1, 1804, Dessalines declared
			 independence, reclaiming the indigenous Taíno name of Haiti (Land of
			 Mountains) for the new nation;
		Whereas 206 years after independence, Haiti’s history has
			 been one of challenge and resilience;
		Whereas recently, the earthquake of January 12, 2010,
			 killed over 200,000 people, shattered the economy, and leveled its
			 infrastructure;
		Whereas as the Haitian people and the Haitian Diaspora
			 attempt to rebuild the island nation, Haitians look to their flag as a symbol
			 of hope, courage, and pride;
		Whereas the Haitian flag serves as a treasured symbol of
			 those who lost their lives in the struggle for freedom from oppression and as a
			 reminder of their proud history; and
		Whereas, May 18, 2010, is recognized as Haitian Flag Day:
			 Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the significance of the Haitian Flag to the people of Haiti and
			 supports the goals and ideals of Haitian Flag Day.
		
